DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after notice of allowance dated 10/27/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Objections
Claims 73, 76-77, 79-80, and 40 are objected to because of the following informalities:  
(1) Regarding claim 73:
Lines 2-3 recites “the same single wireless cellular base station”; there is a lack of antecedent basis, the examiner suggests changing to “a same single wireless cellular base station”.
(2) Regarding claim 76:
Line 3 recites “the same cell”; there is a lack of antecedent basis, the examiner suggests changing to “a same cell”.
(3) Regarding claim 77:
Lines 2-3 recite “the same cell”; there is a lack of antecedent basis, the examiner suggests changing to “a same cell”.
(4) Regarding claim 79:
Line 5 recites “the same channel”; there is a lack of antecedent basis, the examiner suggests changing to “a same channel”.
(5) Regarding claim 91:
Lines 18-21 recite “identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component”; there is a lack of antecedent basis, the examiner suggests changing to “identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both a first MIMO-capable system component and a second MIMO-capable system component”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 91 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39/2 of U.S. Patent No. 9,503,163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,503,163 B2
40
A method, comprising: 
at a network including at least one wireless cell having: 
a first multiple-input-multiple-output (MIMO)-capable wireless cell component including: 
a plurality of first antennas, 

at least one first radio communicatively coupled to the first antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable wireless cell component including: 

a plurality of second antennas, 

at least one second radio communicatively coupled to the second antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable wireless cell component and the second circuitry of the second MIMO-capable wireless cell component: 








identifying information that is a function of an interference in connection with a first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of a first transmission in connection with at least one of: multiple of the first antennas of the first MIMO-capable system component, or multiple of the second antennas of the second MIMO- capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 

transmitting data in connection with the first transmission to the first MIMO-capable portable wireless apparatus, utilizing at least one of: the multiple first antennas of the first MIMO-capable system component, or the multiple second antennas of the second MIMO-capable system component.
39/2
A system, comprising: 


a first multiple-input-multiple-output (MIMO)-capable system component including: 
a plurality of first directional antennas that are spatially diverse, 
at least one first radio communicatively coupled to the first directional antennas, and 
first circuitry communicatively coupled to the at least one first radio; 
a second MIMO-capable system component including: 
a plurality of second directional antennas that are spatially diverse, 
at least one second radio communicatively coupled to the second directional antennas, and 
second circuitry communicatively coupled to the at least one second radio; and 
third circuitry communicatively coupled to the first circuitry of the first MIMO-capable system component and the second circuitry of the second MIMO-capable system component; 
said third circuitry operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with a first transmission to a first MIMO-capable portable wireless device; 
said system operable for: 
identifying information that is a function of an interference in connection with the first MIMO-capable portable wireless device, utilizing both the first MIMO-capable system component and the second MIMO-capable system component; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first MIMO-capable system component, or multiple of the second directional antennas of the second MIMO-capable system component, based on the information that is a function of the interference identified in connection with the first MIMO-capable portable wireless device utilizing both the first MIMO-capable system component and the second MIMO-capable system component; and 
transmitting data in connection with the first transmission to the first MIMO-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first MIMO-capable system component, or the multiple second directional antennas of the second MIMO-capable system component.
The system of claim 2, wherein the system is operable such that the first MIMO-capable system component and the second MIMO-capable system component are components of the same wireless cell configured to operate in a packet-switched cellular network and communicate with the first MIMO-capable portable wireless device utilizing the same channel and each with at least one different channel characteristic; the third circuitry is operable for enabling coordination between the first MIMO-capable system component and the second MIMO-capable system component in connection with the first transmission to the first MIMO-capable portable wireless device, for improving the transmission of the data; the system is operable such that the information is identified by receiving a report from the first MIMO-capable portable wireless device that is a function of a measurement performed by the first MIMO-capable portable wireless device.


Regarding clam 91:
Claim 39/2 of US Patent 9,503,163 B2 discloses all subject matter of claim 91 as shown in the above comparison with the assumption that the cited “the first MIMO-capable system component and the second MIMO-capable system component” is actually the cited “the first MIMO-capable wireless cell component and the second MIMO-capable wireless cell component”, therefore, claim 39/2 of US Patent 9,503,163 B2 anticipated claim 91.

Claim 72 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3/1 of U.S. Patent No. 9,496,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,496,930 B2
72
A method, comprising: 

at a cellular network including: 



a first wireless cell transmission apparatus with a multiple-input-multiple-output (MIMO) capability, the first wireless cell transmission apparatus having: 
a plurality of first antennas, 

at least one first radio in communication with the first antennas, and 
first circuitry in communication with the at least one first radio; 
a second wireless cell transmission apparatus with a multiple-input-multiple- output (MIMO) capability, the second wireless cell transmission apparatus having: 
a plurality of second antennas, 

at least one second radio in communication with the second antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability and the second circuitry of the second wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability, 

such that the first wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability cooperates with the second wireless cell transmission apparatus with the multiple- input-multiple-output (MIMO) capability in connection with a first transmission to a first multiple-input-multiple-output (MIMO)-capable portable wireless device: 



receiving first information from the first multiple-input-multiple-output (MIMO)-capable portable wireless device that is based on an measurement performed by the first multiple-input-multiple-output (MIMO)-capable portable wireless device in connection with the first wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability; 

receiving second information from the first multiple-input-multiple- output (MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output (MIMO)- capable portable wireless device in connection with the second wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability; 
altering at least one aspect of the first transmission in connection with at least one of: multiple of the first antennas of the first wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability, or multiple of the second antennas of the second wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output (MIMO)-capable portable wireless device, utilizing at least one of: the multiple first antennas of the first wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability, or the multiple second antennas of the second wireless cell transmission apparatus with the multiple-input-multiple-output (MIMO) capability.
3/1
A system, comprising: 
a single wireless station configured to operate in a packet-switched cellular network, the single wireless station including: 
a first transmission point with a multiple-input-multiple-output ( MIMO) capability, the first transmission point having: 


a plurality of first directional antennas, 
at least one first radio in communication with the first directional antennas, and 
first circuitry in communication with the at least one first radio; 
a second transmission point with a multiple-input-multiple-output ( MIMO) capability, the second transmission point having: 

a plurality of second directional antennas, 
at least one second radio in communication with the second directional antennas, and 
second circuitry in communication with the at least one second radio; and 
third circuitry in communication with the first circuitry of the first transmission point with the multiple-input-multiple-output ( MIMO) capability and the second circuitry of the second transmission point with the multiple-input-multiple-output ( MIMO) capability; 
said single wireless station configured such that the first transmission point with the multiple-input-multiple-output ( MIMO) capability cooperates with the second transmission point with the multiple-input-multiple-output ( MIMO) capability in connection with a first transmission to a first multiple-input-multiple-output ( MIMO)-capable portable wireless device, for improving the first transmission; 
said single wireless station configured for: 
receiving first information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on a measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 




receiving second information from the first multiple-input-multiple-output ( MIMO)-capable portable wireless device that is based on another measurement performed by the first multiple-input-multiple-output ( MIMO)-capable portable wireless device; 




altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability, based on the first information and the second information; and 
transmitting data in connection with the first transmission to the first multiple-input-multiple-output ( MIMO)-capable portable wireless device, utilizing at least one of: the multiple first directional antennas of the first transmission point with the multiple-input-multiple-output ( MIMO) capability, or the multiple second directional antennas of the second transmission point with the multiple-input-multiple-output ( MIMO) capability.

The system of claim 1, wherein the system is configured such that the first information is identified by enabling at least one of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, and measuring an ability of the at least one first directional antenna of the first transmission point with the multiple-input-multiple-output (MIMO) capability to communicate with the first multiple-input-multiple-output (MIMO)-capable portable wireless device.


Regarding claim 72:
Claim 3/1 of US Patent 9,496,930 B2 discloses all subject matter of claim 72, except explicitly disclose the second information is in connection with the second wireless cell transmission point with the MIMO capability.
However, claim 1 of US Patent 9,496,930 B2 discloses “altering at least one aspect of the first transmission in connection with at least one of: multiple of the first directional antennas of the first transmission point with the multiple-input-multiple-output (MIMO) capability, or multiple of the second directional antennas of the second transmission point with the multiple-input-multiple-output (MIMO) capability, based on the first information and the second information”.  Since claim 3 of US Patent 9,496,930 B2 further discloses that the first information is in connection with the first transmission point, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the second information is in connection with the second transmission point for altering at least one aspect of the first transmission in connection with at least one of the multiple of the second directional antenna of the second transmission point for the benefit of reducing interference and improve signal integrity of the first transmission.

Allowable Subject Matter
Claims 72-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/13/2022